
	

114 HR 3525 IH: Hospital Energy Conservation Act
U.S. House of Representatives
2015-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3525
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2015
			Mr. Engel introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Secretary of Energy to establish a pilot program to award grants and loan guarantees
			 to hospitals to carry out projects for the purpose of reducing energy
			 costs and increasing resilience to improve security.
	
	
 1.Short titleThis Act may be cited as the Hospital Energy Conservation Act. 2.Energy Conservation Grant and Loan Guarantee Pilot Program (a)EstablishmentThe Secretary of Energy shall establish a pilot program to award grants and loan guarantees to hospitals to carry out energy conservation projects for the purpose of—
 (1)significantly improving the energy efficiency of such hospitals; and (2)encouraging onsite power generation and energy storage, capable of operating independent of the grid, and providing sufficient onsite emergency backup power for essential hospital functions.
 (b)Number of hospitalsThe Secretary shall award grants and loan guarantees under the pilot program to no more than 6 hospitals during the period described in subsection (f).
 (c)ApplicationsA hospital seeking a grant or loan guarantee under the pilot program shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
 (d)ConsiderationsIn selecting a hospital to award a grant or loan guarantee to under the pilot program, the Secretary shall give special consideration to applications from such hospitals that can demonstrate that they are able to commence an energy conservation project more promptly.
 (e)DefinitionsIn this section, the terms hospital and energy conservation project have the meanings given such terms in section 391 of the Energy Policy and Conservation Act (42 U.S.C. 6371).
 (f)Authorization of appropriationsThere are authorized to be appropriated for carrying out this section such sums as may be necessary for fiscal years 2016 and 2017, to be derived from funds otherwise authorized to be appropriated for related purposes.
			
